Title: To Thomas Jefferson from E. T. Hadwen, 1 January 1803
From: Hadwen, E. T.
To: Jefferson, Thomas


          
            Your Excellency:
            Isle of Mann January 1st. 1803
          
          Although I being an entire stranger to you; yet I do pray the Most High Almighty propitious God in Christ Jesus that we may become sincerly and perfectly acquainted. And now I must prepare the annexed subject as concise as possible because in the limits of a letter I cannot enlarge much. But I have to treat upon a variety of heads to give you necessary hints & Ideas entirely new to you: and I lament I cannot now speak to you Face to Face to explain. I am an Engineer in the mysterious art of Flax Spinning upon Water Engines vulgarly called Spinning Frames, by Machinery. or, an inventor a constructer & a builder of Engine spinning Frames, for Flax & Hemp and Tow Spinning. A new secret bussiness which I myself by God’s Help have brought to astonishing perfection in 12 years. And should be happy to serve the Great Empire of America with this profitable art If I could come to America under your Auspices & be encouraged without defraud.
          About October 28th. 1801 I recd. a letter from Mr. Geoe. Edkin at New York. An Englishman with Gen. Gates at Rose Hill, formerly a distant acquaintance Wherein after encouraging me to come to America he says “You would be received with open arms; you would come not as a common, but as a Mechanick of the first Magnitude, and with the greatest respect due to your unequalled abilities.” He strongly invited me to come, writing high encomiums upon the country and the government of America.
          Well, I immediately wrote him two letters by different vessels, I paid 2s/14d carriage of one ⅌ the packet, and waited above six Months without receiving his answer. Again in last May I sent him other two letters, but never once did I get his answer. His first letter was directed to the care of a person in Lancaster Old England: that person is dead, but the letter got into the hands of a Brother to me, who reprobated the Idea of my going to America. he indeed sent me the letter, but strongly disswauded me not to leave my native country. But I charged Mr George Edkin to be careful to direct the next letter to me at the Isle of Mann Old England Europe &c. G. Edkin said he had spoke of me to Genl. Gates who highly approved of my coming to New york. And I since wrote to the General first wishing to know if he could get me safe good employers who would be legally bound to secure me those advantages due to my merit; else I would not come. But I have not at all recd. any reply from either of them. I told Edkin my works far exceeded and answered better than any Idea he could easily form of the business, And that I had been exceeding ill used at several Mills by their base art of redily defrauding me out of my share & wages. by making me the most fine & fair but detestable false promises. And I had been so cheated and taken in by their getting knowledge from me to learn them and set their mills to Spinning, So that I now believed it a crime to trust mankind any longer. But I proposed to Mr Edkin & the General, if they would find for me any Able honourable & safe persons who would honestly be bound to secure me my share & decent wages, I would venture to come, and do better for them in spinning then they could believe till they saw: and according to the prices of spinning as mentioned by Edkin in America, I told them 100000£. might be annually cleared by the profits of the business. And I said I had been at such enormous expenses as well as labour and pains and hard study to accomplish the great end of good spinning that I had not money enough to pay for necessary articles to bring with me towards expediting a New Mill in America. & they must send me Cash to get the same. I enjoined them to lasting secrecy, Never, Never to betray me; nor mention I had proposed to come, least I was fined & imprisoned for it, which is both heavy severe & hard. Tho I think a man should do the best for himself, yet we are not allowed. However I never heard since from them, nor cannot tell their motive for Silence.
          Now, Mr. Jefferson I will propose to you, But I first most solemnly charge you in the Name & by the power of that Blessed God & Christ Jesus, that you will never in any wise betray me nor let it be known to any English subject nor to any soul upon earth who would willfully or inadvertently tell of me, so that if it was known here, I should be fined which I never never could pay, & be imprisoned as an Engineer for attempting to leave my native Land. But May God & Christ Jesus who sees & will reward & punish all actions, keep your heart true to me & never let any one copy any part of this letter. But burn it before you die. And depending upon your honour friendship & veracity, I propose I would come to America under your Auspicious favour if you can engage me yourself or procure me Native Americans to employ me, in Flax Spinning &c. by Water Engines or spinning Thomas. perhaps I shall put 36 spindles in each spinning Frame to spin fine Flax yarn & 28 spindles to spin Hemp coarse yarn, & Tow, which is the waste from Flax & Hemp. Each Frame is managed  Children  And 36 spindles will spin as much as 40 good foot wheel spinners. We have some clever Children & women & a man to prepare & make ready the Flax Hemp or Tow for spinning. But the total expence is not ¼ part of what is paid for spinning it by the Hand. At this place we spin coarse yarn for sailcloth weft and warp, and each spinning Frame will pay its expences and clear 3£ ⅌ week profit very easily. We can spin four five and 6 lbs weight of coarse yarn in a day upon each spindle for sailcloth weft, And about one pound weight of common flax yarn for double warps each spindle in each days work.
          But when we come to spin fine yarn of a small quality we spin about half a pound weight of this fine yarn in a day on each spindle. And as we can get such an enormous quantity of yarn in so little a time with a few work people. So the profit is quite sure & very great. 
          According to G. Edkins account you pay more than double the price for foot wheel spinning to what they pay in old England. So your profits would be far greater by Water spinning
          Above 9 years ago my Engine yarn was reckoned & was certainly the best of any that went to the manufactory. And 7 years ago I claimed the honour of being the Ablest Engineer on earth at Flax Spinning for I then built Some Machinery which did & could spin faster & smaller & better yarn than any spinning Mill in England could do. And I spun for a wager with another Mill, and I spun above two yards for there one yard, and I spun Seven Sizes of yarn smaller than their Engines would do.
          I was greatly encouraged to build Machinery & set one Mill forward after another, But I still wanted to fix and abide by getting a share to make a small fortune, but their promises ended in deceit and actual roguery.
          In the year 1799 I spun upon a new spinning Frame, Six thousand yards of the best Engine yarn ever then Seen. The Frame contained 24 spindles & in less than 12 hours they spun 144000 yards of yarn which is 6000 yds for each spindle. This was fairly attested and approved. And it was advertised as an extraordinary feat in the provincial Newspapers. And if you can get a London Newspaper called the “General Evening post” dated from June 25 to June 27th. 1799 you will find my name and the above account therein advertised in the 2nd. page of that London paper. That I spun six thousand yards of Engine yarn the best ever Seen, in 12 hours on each spindle at Newlands Flax Mill in Lancashire.
          I was then immediately invited to this place; avoiding and refusing all other sollicitations I have waited 3½ years Staying in this poor Isle and at the same spinning Mill where I am quite certain no Mill on earth can spin so well. And till Providence can appoint me a better & a more certain place I am determined not to change to be defrauded out of my knowledge as I have been. I have been the chief & even the Sole Engineer at Seven Mills, & I do know the business to perfection. I have acted as head Engineer about 12 years. But I have been 28 years in the Flax business. I am near 40 years of Age, was never drunk nor intoxicated with any kind of Liquor in all my life; And I believe in the Grace of our Lord, Jesus Christ I never shall be. I am not married, nor ever was. Others have got more by my skill and industry than I have got myself. All the Machinery & all the Mills I set to spinning are all spinning well & are doing prosperously. And now Mr Jefferson, I must come to the point and say, I am an American in my heart & have no able friends to help me in Europe & I do wish to come. Therefore—Sr you can do your country the great and vast benefit of getting your own necessary yarn and cloth spun by Water, I will do this business for you, effectually & completely and perfectly. I can & have spun 30 different sizes of yarn as perfect good yarn as needs be, & better than women generally spin. And I will engage for a term of 12 years if I can be legally secure to have my common wages and a third share of all the clear profits. I ought to have half the profits. for my knowledge which gets the profits must be quite equal in value to the money which sets the business to getting profit: But I will be content with one third of the profit and least you should think I need not be careful how much money is expended, I say I will allow legal intrest for one third of the Cash necessary to be employed, out of my third share of the profits. My wages shall be only Three Guineas ⅌ week till we get to spinning upon Seventy two spindles. I am sure you cannot but reasonably think half a Guinea ⅌ day very low wages for a person acting in my capacity, & possessed of my long proved abilities. But after we get to spinning upon One hundred and Eight spindles, my wages to be four Guineas ⅌ week. And after we get to spinning upon One hundred & forty four spindles & upwards my wages to be five guineas ⅌ week.
          I omitted above to say. after we get to spinning upon 72 spindles my wages to be three and a half Guineas & wait till we get to spinning upon Three Engines say [100?] Spindles & then to rise to four Guineas & then to five &c &c  have with reason and justice [stated]  the business.
          And if you will set your heart & your hands & your Back, to my heart & hands and Head I can make you to be the Richest man of wealth in all America. Edkin urged me to come hastily to obtain & get a patent from Congress. But I cannot do thesse things myself for want of money. I have not been able to save money! I have been at heavy charges many ways to bring this business to the most profitable perfection. & it is now high time for the business to pay me But if you engage me or can get me engaged, I wish we could get a patent which I ought to have, unless you can find another that can spin as well so me. I lately say 9 weeks since sent a challenge to a boasting Mill to spin them for a good Wages either flax or Tow what sort and size they choose. They refused fairly. 
          you will want to know the expense. As for me I have about 130£ worth of sand Models plans patterns & things, some of them very usefull & for which I should not charge any thing but carriage for the use of them & which could facilitate a new Mill. Every good spinning Frame made to spin 30 sizes of different yarn & give any twine will cost about Two Guineas ⅌ spindle—So 36 spindles will cost about—£75–12–
          Preparing Engines to prepare the [Length] of Flax or Hemp for spining will cost (each set to serve for four spin’g Frames) 96£. Observe the preparing Engines to serve for Two spinning Frames to spin Tow will be £84. Now observe well our profits are so certain and quick, if as much money is at forth come as will set 72 spindles [to work] Thesse will earn & clear money very fast to pay for & build more Engines to fill a whole Mill.
          A Mill in America will require a Cutting Engine of a great size to cut [tooth] & space pinion Wheels. cost 24–0–0 
          A Fluting Engine to Flute our Greatest Iron Engine Rollers 3 feet 6 inch long for prepareing 18–0–0 
          A Double Laith or Turning [Throw calibrating] a Great spindle & bead Centers—18–0–0 
          
          Our various & curious Work Tools £20. Those to be renewed as when occasion required &c.
          The above would serve continually [for to build] for a whole Mill. And here is 80£ sunk for no working Machinery. Then Two spinning Frames 72 spindles would be not above 151.£–4. & Flax preparing Engines which would serve for 144 spindle, but must be had if we had but one spindle, & cost 96£.
          Here the expense is 96 + 80 + 151 = £327. Also some new  and Wood Hand Models 60£.=£387. for all the [matters] necessary to begin.
          If we spin Tow which is most exceeding profitable we should want a preparing Engine to cost £84 more.
          A Mill 45 feet Long within & 36 feet wide within wd. contain 12 spinning Frames, to be 3 floors high with  
          Any rivulet discharging 5 Ton of Water (& 1[0] foot fall) in a minute of time will work 12 Spin’g Frames.
          I did offer to engage with General Gates for [5] Guineas ⅌ week & a fourth share. But since that time I have discovered the most wonderful Astonishing & beneficial way of dressing or heckling or preparing the Flax or Hemp by Water. Viz. formerly the Flax was dressed or heckled fine by Flax dressers And upon an average we used to get about 56 lbs of spun yarn out of 112 lbs of undressed or Raw unheckled Flax. I mean the Hecklers after dressing 1 Cwt. say 112 lbs Raw Flax, on an average got 56 lbs of dressed Flax or 60 lbs. The rest was Tow and waste. So that we on an average got only about 56 lbs of Flax yarn produced from 112 lbs of Raw Flax before it was heckled
          But by a most glorious discovery I can upon an average heckle the Flax by Engine work & get 84 lbs of better Flax yarn out of 112 lbs of Flax. This is 28 lbs more of Flax yarn out of 1 Cwt. than they can get the old way. And if the Flax is good I can out of 112 lbs of Raw Flax, get 96 lbs to 100 lbs of fine yarn. The rest is Tow & Waste. This unequalled profitable discovery I hold a secret yet to myself. They know I can do it but I have kept it as secret as possible. And I will not divulge it for six months longer in Hopes to Hear from you. This profitable method alone would clear thousands a year. because every hundred weight will clear at least 15 lbs more than the common way. And The Flax yarn is better & stronger. Indeed all my yarn is as good as needs be. But this new way cannot fail to yield plenty of profit. And if you conclude to join me to receive the benefit of my Engineering business you must send me at least 160£ to buy the above Engines and to purchase Brass works, Steel & Iron works. Tow Cards, & a many other needful articles cheaper here than in America. I do declare in the name of the Blessed God I will keep as honest account as is possible, & not defraud you no not the fortieth part of a farthing! for it is not my way to do so neither to defraud 
          
            Januy. 19th. 1803
            As it is now near 15 months since I wrote G. Edkin without getting his reply that he can get me employers within the United States And as it is above 8 months since I made proposals to his Excelly. Gen. Gates, without receiving any reply. So if my honest reasonable & fair proposals meet your hearty approbation, I will now abide by this offer exactly & honestly. and if they raise me friends I mean if they procure me employers I will return them every penny of their money if they send any to me, on the proposal I made by their first encouragement.
            Therefore if you can agree with my offer & enable me to come under your auspices I will be very honest & faithfull to theese proposals, & think myself excusable from their concern. Because I have not heard at all from them as I requested & expected in due course And I beg your Excellency to be so Great & Generous as give me an early reply. And if I be to come I could not an American  nor  call for me here! And  
          
        